Citation Nr: 0519682	
Decision Date: 07/20/05    Archive Date: 08/03/05

DOCKET NO.  03-29 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an effective date prior to January 28, 2000, 
for a grant of a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel










INTRODUCTION

The veteran had active service from January 1967 to July 
1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO).  

The Board notes that the veteran obtained the representation 
of R. Edward Bates in February 1998.  In August 2003, Mr. 
Bates' accreditation to serve as a representative of VA 
claimants was revoked.  The veteran was notified of this 
action in an October 2003 letter and given an opportunity to 
secure additional representation is it was so desired.


FINDINGS OF FACT

1.  A claim for a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities was submitted by the veteran in June 1997.

2.  The RO determined that private medical report received on 
January 28, 2000 was an informal claim for an increased 
evaluation for PTSD.

3.  In an October 2002 rating decision, the RO granted an 
increased rating of 50 percent for the veteran's service-
connected PTSD, effective from January 28, 2000 thus 
resulting in an increased combined disability evaluation of 
80 percent.  

4.  It was factually ascertainable that the veteran was 
unemployability due to service-connected disabilities on 
January 28, 2000.




CONCLUSION OF LAW

The criteria for an effective date prior to January 28, 2000, 
for a total disability evaluation based on individual 
unemployability due to service-connected disabilities have 
not been meet.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5110 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Veterans Claims Assistance Act

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, 5107].  The VCAA eliminated the 
former statutory requirement that claims be well grounded.  
Cf.  38 U.S.C.A. § 5107(a) (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.   See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2004).

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

The veteran was informed in an October 2002 letter and rating 
decision of the evidence needed to substantiate his claim, 
and he was provided an opportunity to submit such evidence.  
Moreover, in an August 2003 statement of the case the RO 
notified the veteran of regulations pertinent to earlier 
effective date claims, informed him of the reasons why his 
claim had been denied, and provided him additional 
opportunities to present evidence and argument in support of 
his claim.  

In a April and December 2002 letters, the veteran was 
informed of VA's duty to obtain evidence on his behalf.  He 
was notified that VA would obtain all relevant service 
medical records, VA medical records, and reports of 
examinations or treatment at non-VA facilities authorized by 
VA.  In addition, VA would request other relevant records 
held by any Federal agency or department.  In turn, the 
veteran was informed of his duty to provide VA with enough 
information to identify and locate other existing records, 
i.e., names of persons, agencies, or companies that hold 
relevant medical records, addresses of these individuals, and 
the dates that such treatment was received.  The Board also 
finds that the veteran was essentially informed that he could 
either submit or ask VA to obtain any evidence that he wanted 
considered in connection with his claims.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (indicating that the 
"fourth element" of the notice requirement as set forth in 
38 C.F.R. § 3.159(b)(1) required VA to request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)").

The VCAA provides that VA shall make reasonable efforts to 
assist in obtaining evidence necessary to substantiate a 
claim for VA benefits, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  Private treatment reports and VA outpatient treatment 
records have been received.  The veteran was also provided 
with VA examinations.

The Board observes that the veteran's claim for an earlier 
effective date is a downstream issue from the grant of TDIU.  
Grantham v. Brown, 114 F .3d 1156 (1997).  VA's General 
Counsel has held that no VCAA notice is required for such 
downstream issues, and that a Court decision suggesting 
otherwise was not binding precedent.  VAOPGCPREC 8-2003 (Dec. 
22, 2003); cf. Huston v. Principi, 17 Vet. App. 370 (2002).

The Board thus finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, additional efforts to assist the veteran in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the veteran at every stage of this case.  

B.  Legal analysis

The Board has reviewed all the evidence of record, including 
but not limited to the veteran's contentions; private 
treatment reports; and VA outpatient treatment and 
examination reports.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
it is not required to discuss each and every piece of 
evidence in a case.  The relevant evidence including that 
submitted by the veteran will be summarized where 
appropriate. 

As a matter of background, the Board notes that a veteran may 
be awarded TDIU if he is unable to secure or follow a 
substantially gainful occupation due solely to impairment 
resulting from his service-connected disabilities.  See 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 
(2004).  Consideration may be given to a veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or the 
impairment caused by any non-service-connected disabilities.  
See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2004).  

To qualify for a total rating for compensation purposes, the 
evidence must show (1) a single disability rated as 100 
percent disabling; or (2) that the veteran is unable to 
secure or follow a substantially gainful occupation as a 
result of his service-connected disabilities and there is one 
disability ratable at 60 percent or more, or, if more than 
one disability, at least one disability ratable at 40 percent 
or more and a combined disability rating of 70 percent.  See 
38 C.F.R. § 4.16 (2004).  

Even if the ratings for a veteran's disabilities fail to meet 
the first two objective bases upon which permanent and total 
disability for compensation purposes may be established, the 
veteran's disabilities may be considered under subjective 
criteria.  If the veteran is unemployable by reason of his 
disabilities, age, occupational background, and other related 
factors, an extraschedular total rating may also be assigned 
on the basis of a showing of unemployability, alone.  See 38 
C.F.R. § 4.16(b) (2004).  

In the present case, the veteran seeks an earlier effective 
date for a grant of a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities.  He contends that his service-connected 
disabilities caused him to be unemployable prior to January 
28, 2000, the effective date assigned by the RO.

The effective date of an increased rating is set forth in 38 
U.S.C.A. § 5110(a) and (b)(2), and 38 C.F.R. § 3.400(o).  The 
general rule with respect to effective date of an award of 
increased compensation is that the effective date of award 
"shall not be earlier than the date of receipt of the 
application thereof."  38 U.S.C.A. § 5110(a).  This statutory 
provision is implemented by regulation that provides that the 
effective date for an award of increased compensation will be 
the date of receipt of claim or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(o)(1).

An exception to that rule applies, however, under 
circumstances where the evidence demonstrates that a 
factually ascertainable increase in disability occurred 
within the one-year period preceding the date of receipt of a 
claim for increased compensation.  If an increase in 
disability occurred within one year prior to the claim, the 
increase is effective as of the date the increase was 
"factually ascertainable."  If the increase occurred more 
than one year prior to the claim, the increase is effective 
the date of claim. If the increase occurred after the date of 
claim, the effective date is the date of increase.  38 
U.S.C.A. 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 
(1997); 38 C.F.R. 3.400 (o)(1)(2); VAOPGCPREC 12-98 (1998).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a).  
VA regulations provide that any communication or action 
indicating an intent to apply for one or more VA benefits may 
be considered an informal claim.  38 C.F.R. § 3.155.  Such 
informal claim must identify the benefit sought.  See Kessel 
v. West, 13 Vet. App. 9 (1999).  VA is required to identify 
and act on informal claims for benefits.  38 U.S.C.A. § 
5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a).  See Servello v. 
Derwinski, 3 Vet. App. 196, 198-200 (1992).

Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  An 
application is defined as a formal or informal communication 
in writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  38 C.F.R. § 
3.1(p); see also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 
1999), (an expressed intent to claim benefits must be in 
writing in order to constitute an informal claim; an oral 
inquiry does not suffice).

In addition, under 38 C.F.R. § 3.157(b)(1), an informal claim 
may consist of a VA report of examination or hospitalization, 
and the date of the examination or hospital admission will be 
accepted as the date of receipt of a claim if such a report 
relates to examination or treatment of a disability for which 
service connection has previously been established.  To 
determine when a claim was received, the Board must review 
all communications in the claims file that may be construed 
as an application or claim.  See Quarles v. Derwinski, 3 Vet. 
App. 129, 134 (1992).

In this case, the evidence establishes that the veteran 
initially filed a claim of entitlement to TDIU in a VA Form 
21-8940 (Veteran's Application for Increased Compensation 
Based on Unemployability) received at the RO in June 1997.  
The RO denied the veteran's claim in a December 1997 rating 
decision, noting that the veteran did not meet the schedular 
requirements for entitlement to individual unemployability.  
At that time, the veteran was service-connected for non-
Hodgkin's lymphoma, residuals of a gunshot wound to the right 
thigh, and post-traumatic stress disorder (PTSD) and had a 
combined disability rating of 50 percent.  The veteran filed 
a timely notice of disagreement and subsequently appealed 
that decision.  In a May 2000 Board decision, the issue of 
entitlement to a total compensation rating based upon 
individual unemployability due to service-connected 
disabilities was deferred pending actions requested in the 
remand portion of the decision.  

In a September 2000 rating decision, the RO effectuated the 
Board's grant of a 30 percent evaluation for the veteran's 
right thigh disability.  This resulted in a combined 
disability evaluation of 60 percent.  

In a January 2001 rating decision, the veteran's PTSD was 
evaluated as being 30 percent disabling, effective January 
28, 2000, thus increasing the veteran's combined schedular 
disability rating to 70 percent.  However, no disability was 
separately evaluated as 40 percent disabling at that time.

In an October 2002 rating decision, the RO noted that the 
Board had denied the veteran's claim for an evaluation in 
excess of 10 percent for PTSD in a final May 2000 decision.  
The RO then determined that a private medical record received 
by the RO in January 2000 could serve as informal claim for 
an increased evaluation for PTSD despite the fact that this 
date preceded the May 2000 final Board decision date.  The RO 
then found that the veteran was entitled to a 50 percent 
rating for PTSD effective from January 28, 2000, the date of 
the purported informal claim for increase.  The RO then 
determined that since the veteran met the schedular criteria 
for the grant of a TDIU effective January 28, 2000, then the 
effective date of the TDIU grant should also be from that 
date.  

The Board acknowledges the veteran's allegation that the RO 
should have assigned an effective date of June 16, 1997 for a 
grant of entitlement to TDIU because that is the date the 
veteran initially filed his claim for TDIU.  However, as 
noted above, under 38 U.S.C.A. § 5110(a) and 38 C.F.R.§ 
3.400(q)(ii), the effective date of an award of disability 
compensation based on an original claim or a claim for 
increase shall be the date of receipt of the claim or the 
date an increase was factually ascertainable, whichever is 
later.  The RO found that the veteran became totally and 
permanently disabled on January 28, 2000, the date that 
"entitlement" to TDIU arose as the veteran's PTSD was found 
to be 50 percent disabling and the veteran met the schedular 
requirements for TDIU.  

In this case, prior to the October 2002 rating decision 
granting a 50 percent disability rating for PTSD, effective 
January 28, 2000, the veteran did not meet the schedular 
criteria for TDIU.  Effective prior to January 2000, the 
veteran's non-Hodgkin's lymphoma, residuals of a gunshot 
wound to the right thigh, and PTSD resulted in a combined 
rating of 60 percent disabling.  The October 2002 rating 
decision which increased the rating assigned the veteran's 
service-connected PTSD to 50 percent then resulted in a 
combined disability evaluation for all service-connected 
disabilities of 80 percent, effective January 28, 2000.  
Thus, prior to January 28, 2000, the veteran did not meet the 
schedular criteria for TDIU.  As such, regardless of the 
veteran's June 1997 claim for TDIU that was pending, TDIU was 
not warranted on a schedular basis.

The Board must also consider whether the veteran's TDIU claim 
was warranted on an extraschedular basis prior to January 28, 
2000.  Following a review of the evidence of record, the 
Board finds no objective evidence showing that the veteran's 
service-connected disabilities, consisting of non-Hodgkin's 
lymphoma, residuals of a gunshot wound to the right thigh, 
and PTSD combined to preclude employment prior to January 28, 
2000.  

In his June 1997 VA Form 21-8940, the veteran indicated that 
he had last worked full time in 1981 as a security guard.  At 
his August 1997 VA examination, he reported that he was 
unable to work due to "concentration difficulties" and due 
to "medical problems."  Following an examination, the 
examiner indicated that the veteran did not appear to be 
experiencing any symptoms of his PTSD and that it was in 
remission.  

In a Mental Residual Functional Capacity Assessment, received 
by the RO on January 28, 2000, it was noted that the 
veteran's had moderately severe impairment in his ability to 
remember locations and work-like procedures.  In addition, 
his ability to understand and remember detailed instructions, 
as well as carry out such instructions, was noted as being a 
severely impaired.  It was further noted that the veteran's 
impairment was moderately severe with respect to his ability 
to complete a normal workday and workweek without 
interruptions from psychologically based symptoms and to 
perform at a consistent pace without an unreasonable number 
and length of rest periods.  The assessment indicated that 
"moderately severe" impairment was defined  as "an 
impairment which seriously limits ability to function."  A 
"severe" impairment was defined as "extreme impairment 
which markedly limits ability to function.  

In the October 2002 rating decision that increased the 
veteran's PTSD disability rating from 30 percent to 50 
percent, it was noted that the veteran's increased rating was 
effective January 28, 2000, the date on which the Assessment 
was received at the RO.  The RO effectively increased the 
veteran's PTSD disability rating based on the evidence set 
forth in the assessment. 

Following a review of all the evidence of record, the Board 
finds no competent evidence dated between June 1996 and 
January 2000 showing that there was impairment which was 
sufficient to render it impossible for the veteran to follow 
a substantially gainful occupation due to his service-
connected disabilities.  As such, he cannot therefore be 
assigned a TDIU rating effective prior to January 28, 2000, 
the date on which it became factually ascertainable that his 
service-connected PTSD precluded gainful employment as he had 
"moderately severe" to "severe" impairment in functioning 
in an employment setting.  

Overall, the Board concludes that the evidence with respect 
to an earlier effective date for the grant of individual 
unemployability is not evenly balanced so as to permit 
application of the reasonably doubt doctrine in favor of the 
veteran.  To the contrary, for the reasons discussed, the 
preponderance of the evidence is against the veteran's claim 
and an effective date prior to January 28, 2000 is not 
warranted.  Accordingly, the veteran's claim must be denied.



ORDER

An effective date prior to January 28, 2000, for a total 
disability evaluation based on individual unemployability due 
to service-connected disabilities is denied.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


